Citation Nr: 0913001	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-27 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of blood loss, including fatigue, anemia, 
dizziness, fainting spells, and loss of strength.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

This Veteran served on active duty from August 1977 to July 
1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Detroit, Michigan (RO).

In December 2005, the Veteran testified during a personal 
hearing at the RO; and in October 2007, the Veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  Copies of these hearing transcripts have been 
associated with the claims file.

In October 2007, the Veteran submitted pertinent medical 
evidence, by way of an October 2007 medical statement, 
directly to the Board, along with a written statement waiving 
initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2008).  The medical evidence is of record and 
has been considered by the Board.  The Veteran also submitted 
written statements in January 2009 from various individuals 
who know him and who attested to the fact that Veteran has 
not been physically the same since his massive 
gastrointestinal bleed.  The evidence is cumulative; and, as 
such, a written statement waiving initial review of this 
evidence by the RO is not necessary.  The evidence is of 
record and has been considered by the Board.


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
Veteran did have an adverse reaction to Naprosyn prescribed 
by the VA.  

2.  A current chronic disability from the residuals of blood 
loss, to include fatigue, anemia, dizziness, fainting spells, 
and loss of strength was not proximately caused by the VA 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of blood loss, including 
fatigue, anemia, dizziness, fainting spells, and loss of 
strength, as a result of VA medical treatment, are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  The Board notes that a "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
entitlement to compensation under 38 U.S.C. 1151 for 
residuals of blood loss, including fatigue, anemia, 
dizziness, fainting spells, and loss of strength in the 
December 2004 rating decision, he was provided notice of the 
VCAA in August 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in March 2006, pertaining to the downstream 
disability rating and effective date elements of his claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

The Board requested an Independent Medical Examination (IME) 
medical advisory opinion in March 2007 and October 2008 on 
whether the Veteran's current chronic disability was casually 
related to the ingestion of Naprosyn..  This is within the 
Board's power.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2008).  The Veteran was provided with copies of 
both the opinion requests and the responses.  See id.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record contains service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination, 
IME medical advisory opinion and statements and testimony 
from the Veteran, his friends, and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).



II.  Compensation Under 38 U.S.C. § 1151

The Veteran asserts that he was wrongly prescribed medication 
(Naprosyn) and as a result he suffered from a severe 
intestinal bleed.  (See August 2006 Form 9).  He maintains 
that he currently suffers from residuals of blood loss, 
including fatigue, anemia, dizziness, fainting spells, and 
loss of strength and that entitlement to benefits are 
warranted under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the Veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151. 
 
To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1). 
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a Veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the Veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1). 
 
Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c). 
 
The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d). 
 
Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).
	
November 25, 2003 VA medical treatment notes indicate that 
communication was sent to the Veteran's treating VA physician 
for clarification on pain treatment, and that an August 13, 
2003 note stated that the Veteran's treating physician did 
not like Vicodin so he prescribed Naprosyn.  These VA notes 
indicate that the Veteran was to be advised that vicodin had 
been ordered and that he was to use the Naprosyn.

A private emergency room report dated November 29, 2003 
indicates the following: that the Veteran was brought to the 
emergency department by ambulance; that, for over one week, 
he had noticed some black stools; that, that morning, he had 
had a large amount of liquid, blackish-red stool and 
afterward started sweating and not feeling well; and that he 
subsequently had a rather large amount of bright red blood 
per rectum.  Past medical history was noted to be significant 
for a gastric bypass done four years before, and medications 
were noted to be naprosyn, which he had started two months 
prior for back problems, vicodin, and Zoloft.  CBC showed an 
anemia with a hemoglobin of 8.6 and hematocrit of 25.7, which 
was interpreted to mean that he had been losing blood over 
quite some time, and metabolic profile was pending at the 
time of dictation.  The Veteran was diagnosed as having 
gastrointestinal bleed, status post gastric bypass.

A private operative report dated on November 29, 2003 
indicates that an esophagoenterostomy was performed, and that 
findings included normal gastric mucosa, efferent stoma 
unremarkable, no signs of any bleeding noted, normal 
hypopharynx, and gastroesophageal junction at 35 centimeters.  
There was a small amount of dark fluid noted, but no active 
site of bleeding source identified.

A December 4, 2003 discharge summery noted that the Veteran 
had not had any further black stool.  The final diagnoses 
were melena, suspected upper gastrointestinal bleed, status-
post gastric bypass, and acute blood loss anemia.

A January 2004 letter from Dr. K.R. indicates that the 
Veteran was admitted to the hospital on November 9, 2003 
presenting with low blood pressure, profuse seating, and pale 
skin, that he had been passing dark stools, that his 
hemoglobin was to 7 grams, that he had been taking Naprosyn 
for pain, and that he required multiple blood transfusions to 
correct the severe anemia.  Dr. K.R. opined that the severe 
bleeding episode, which required hospitalization and multiple 
blood transfusions, was most likely due to Naprosyn.

An August 2004 VA outpatient note indicates a diagnosis of 
gastrointestinal bleed, probably chronic, secondary to upper 
GI losses from NSAID use, with weakness and fatigue 
secondary.

A letter dated in August 2004 from C.C.H. contains the 
opinion that the prescribed Naprosyn was the cause of 
gastrointestinal bleeding and subsequent hospitalization, and 
that the VA doctor that prescribed Naprosyn breached the 
standard of practice, as he prescribed Naprosyn without 
thoroughly considering the Veteran's present medications and 
history.

On September 2004 VA outpatient examination, the Veteran was 
diagnosed as having fatigue, excessive daytime sleepiness, 
iron deficiency, anemia secondary to GI bleed, and hemoccult 
positive stool.  In November 2004, after reviewing the 
record, a VA examiner opined the following: that a 
gastrointestinal bleed was not confirmed by the endoscopy on 
November 29, 2003; that there were no signs of any bleed at 
that time; that there was no direct evidence of a GI bleed by 
endoscopy; and that there was no direct evidence at that time 
directly relating the anemia to the direct use of Naprosyn.

A March 2005 letter from the Veteran's private physician, Dr. 
C.G., contains the opinion that someone who has undergone the 
type of gastrointestinal bypass procedure that the Veteran 
sustained should not take Naprosyn or any similar NSAID, and, 
should this medication be prescribed, it would be a breach of 
proper standard of care.

An August 2005 letter from J.M., a nurse practitioner, stated 
that the Veteran had a gastric bypass surgery of which Dr. 
H.H. should have been aware of.  She further stated that Dr. 
H.H. did not did not acknowledge the gastric bypass surgery.  
He prescribed Naprosyn, which resulted in severe 
gastrointestinal bleeding.  The Veteran had been hospitalized 
to stop the bleeding and continues to take Omeprazole 20 mg 
to help with the bleeding (the Veteran continually had 
episodes of bleeding).  She further stated that Dr. H.H. 
failed to monitor the Veteran's hemoglobin level and his use 
of NSAID drugs.

On March 2007 VA examination, the VA examiner opined the 
following: that, as per the Veteran's medical record, 
Naprosyn 375 two per day as needed started from August 13, 
2003; that Naprosyn (NSAIDS) may increase risk of GI 
irritation, ulceration, bleeding and perforation; that this 
could occur anytime during therapy and without warning; that 
it was to be used with caution in GI diseases with bleeding 
or ulcers; that gross GI bleeding and perforation may rarely 
occur; that the Veteran's prior gastric bypass surgery was 
not a contraindication to start NSAIDS like Naprosyn; that it 
was the examiner's opinion that the Veteran did not suffer a 
residual disability as a result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of VA; that there was no definitive 
cause for acute GI bleeding in November 2003 with the 
available clinical information; that the Veteran had a 
detailed GI evaluation and, as per GI notes dated November 9, 
2004, the recent upper GI endoscopy revealed GI bypass and 
Barrett's esophagus and colonoscopy were normal; that iron 
deficiency anemia was due to bypassed duodenum, which is the 
region where iron absorption occurred; and that anemia was a 
result of lack of intrinsic factor secondary to gastric 
bypass.

An October 2007 letter from the Veteran's private physician, 
Dr. C.G., certified that the Veteran sustained a 
gastrointestinal bleed in 2003.  He further noted that the 
Veteran had a prior history of gastrointestinal bypass 
surgery for weight loss that was undoubtedly a contributing 
factor.  He further noted that the Veteran had a severe 
gastrointestinal bleed and required transfusion, after which 
it took a long time for his anemia to clear with medical 
treatment.  And that, his very severe episode of 
gastrointestinal bleeding had multiple sequela to include 
fatigue, dizziness, fainting spells, and loss of strength.  
He also noted that the Veteran was having more difficulty 
with his memory since the incident.  He concluded that all of 
the Veteran's disabling conditions precluded him from working 
as a minister and that he was a candidate for vocational 
rehabilitation on this account.

During the October 2007 Travel Board hearing, the Veteran 
testified that the physician who prescribed the Naprosyn knew 
of his prior gastrointestinal bypass surgery.  The Veteran 
asserts that his bleed, as well as his subsequent anemic-type 
condition, to include dizziness, fainting spells, and loss of 
strength was caused by the medication.  He further reported 
that he is no longer able to raise live stock, engage in 
agriculture, and drive since the incident.  (See October 2007 
hearing transcript, pp. 10-12).

The Board subsequently requested a medical expert opinion 
from a IME specialist in gastroenterology to determine 
whether the Veteran's current chronic disability was casually 
related to the ingestion of Naprosyn.  The IME specialist 
reviewed the claims file and the available medical records.  
In an opinion dated in November 2008, he noted that there the 
Veteran was given Naprosyn in August 2003.  He further stated 
that Naprosyn (an NSAID) may increase the risk of 
gastrointestinal ulceration bleeding or perforation that may 
occur without warning and without specific time-frame.  And 
that, a past history of peptic ulcer disease (which the 
Veteran had) may increase the risk dramatically sometimes to 
cause a life threatening condition.  He noted that the person 
who prescribed Naprosyn manifested negligence in that the 
doctor did not consider the past history of the peptic ulcer; 
did not warn the Veteran of the possibility of massive 
gastrointestinal bleeding; did not educate the patient to 
observe any change in his stool color as sign of ongoing 
gastrointestinal bleeding (the Veteran had tarry stool for 
one week until he sought medical attention in November 2003); 
and did not check baseline hemoglobin or periodic blood tests 
for hemoglobin afterward to detect any sign of blood loss. 

He further noted that the report that the 
esophagogastroduodenscopy (EGD) in November showed only some 
black liquid and no evidence of bleeding was missing the fact 
that the bypassed segment from the gastrojejunal bypass 
surgery cannot be visualized by endoscopic procedures or x-
ray capsule enteroscopy.  He further stated that despite the 
life threatening gastrointestinal bleeding that the Veteran 
suffered in November 2003, the bleeding "should not cause 
chronic symptoms like fatigue, anemia, fainting spells, 
dizziness or loss of strength...due to the fact that the 
[Veteran's] hemoglobin was normal in 2005 (14.7) and 2006 
(15.1)-two and three years after the massive bleeding.  He 
also noted that chronic iron deficiency (anemia) without 
blood loss is an expected consequence of bypass surgery which 
was explained by iron malabsorption secondary to bypassing of 
the duodenum which was the main site of iron absorption.  

The specialist concluded that the original prescription of 
Naprosyn without taking the steps to educate the Veteran 
about the expected risk and the needed observation and 
without ordering the appropriate blood tests was a 
contributing factor to the life threatening bleeding that the 
patient suffered and manifested a variation of the standard 
of care and a negligence on the part of the prescriber.  The 
specialist further noted that, however, the incident would 
not have caused the chronic disability of fatigue, fainting 
spells, or loss of strength that the Veteran currently 
complains of 3 to 4 years after the fact; and that, the 
finding of normal hemoglobin in 2005 and 2006 would make this 
possibility highly unlikely.

In January 2009, the Veteran submitted various written 
statements from people who know him and who attest to the 
fact he has not physically been the same since he had a 
gastrointestinal bleed in 2003.  A family friend, C.D., 
stated that the Veteran does not engage in hunting or fishing 
anymore, and he sold his farm equipment and animals.  He 
further stated that the Veteran seems to be weak, when he 
used to be as "strong as a bull."  Another family friend, 
B.B., stated that the Veteran used to help him around his 
farm and use to go hunting, but that now the Veteran was too 
sickly, weak, or tired to engage in those activities.  He 
further stated that the Veteran sold his farm animals because 
he couldn't take care of them anymore.  Another family 
friend, B.S., stated that the Veteran lost his zeal and 
energy as a preacher ever since the incident.

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a Veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the Veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).    

In this regard, the Board is aware that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes to 
the probative value to a medical opinion."  In this regard, 
the Court in Nieves-Rodriquez did not find such a review of 
medical records in the claims file to be irrelevant in terms 
of determining the probative value of an opinion.  Rather, 
the Court clarified that the claims file "is not a magical 
or talismanic set of documents, but rather a tool to assist 
VA examiners to become familiar with the facts necessary to 
form an expert opinion to assist the adjudicator in making a 
decision on a claim."  There are other means by which a 
private physician can become aware of critical medical facts, 
notably by treating the claimant for an extended period of 
time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

Moreover, the fact that a Veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
current chronic disability, to include fatigue, anemia, 
fainting spells, dizziness or loss of strength.  The medical 
evidence of record establishes that the Veteran did have an 
adverse reaction to Naprosyn prescribed by VA.  The record, 
however, does not demonstrate that the Veteran's current 
chronic disability was proximately caused by the variation of 
the standard of care and negligence on the part of the 
prescriber of Naprosyn.  Instead, the medical evidence 
reflects that a current anemia is likely the consequence of 
the bypass surgery.
 
The November 2008 IME opinion quoted extensively above 
indicates that the gastrointestinal bleeding would not have 
caused the chronic disability of fatigue, fainting spells, or 
loss of strength that the Veteran currently complains of.  
His conclusion was premised on the fact that the Veteran had 
normal hemoglobin in 2005 and 2006.  The Board assigns great 
probative value and weight to this medical opinion.  The 
opinion is conclusive and the examiner provided a rationale 
for his opinion.  The opinion was also based on an 
examination of the Veteran's claims folder and the examiner 
provided references to the medical evidence of record.  
Moreover, this IME opinion is consistent with the opinion 
presented in the March 2007 VA examination report with 
respect to the gastric bypass as being a causative factor of 
the current condition.  Where as, the private physician, Dr. 
C.G. and the nurse practitioner, J.A., only attest to the 
fact that the Veteran had a massive gastrointestinal bleeding 
due to Naprosyn prescribed by VA, which should have not have 
been prescribed.  None of their opinions expressly state that 
the Veteran's current chronic disability of fatigue, fainting 
spells, or loss of strength was a result of that incident.  
In fact, Dr.C.G. explicitly stated that the anemia cleared 
with medical treatment.  Although Dr. C.G., in a conclusory 
manner, stated that the gastrointestinal bleeding had 
multiple sequela to include fatigue, dizziness, fainting 
spells, loss of strength, and memory loss.  He did not 
provide a basis for his conclusion, rendering his opinion 
less probative than the IME examiner's opinion.  

Although the Veteran, including his friends, believe that he 
has a current chronic disability of fatigue, fainting spells, 
or loss of strength as a result of VA medical treatment, he 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
482, 492(1992) (a Veteran is not competent to offer opinions 
on medical diagnosis or causation).   Therefore, the Board 
finds the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against a finding 
that the Veteran has a current chronic disability of fatigue, 
fainting spells, or loss of strength as a result of VA 
medical treatment, the Board does not reach the downstream 
question of whether the prescribing physician in question 
exercised the degree of skill and care ordinarily required of 
the medical professional.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  See id.


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of blood loss, including fatigue, anemia, 
dizziness, fainting spells, and loss of strength, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


